Citation Nr: 0933988	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  04-20 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a nervous condition has been received.  

2.  Entitlement to service connection for an acquired 
psychiatric disability to include depression, an anxiety or 
panic disorder, a nervous condition, and a dissociative 
identity disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1980 to May 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
Lincoln, Nebraska.  These claims were previously remanded by 
the Board for further evidentiary development in October 2006 
and February 2008 decisions.  

As discussed below, the Board has determined that VA has 
received new and material evidence regarding the Veteran's 
claim of entitlement to service connection for a nervous 
disorder.  Since all of the Veteran's psychiatric claims are 
now before the Board on a de novo basis, the Board will 
consider the Veteran's claim to be one of entitlement to 
service connection for an acquired psychiatric disorder, to 
include depression, an anxiety or panic disorder, a 
dissociative identity disorder, and a nervous condition.  The 
issue on the title page has been changed to reflect this 
finding.  

Additionally, the Board indicated in its October 2008 rating 
decision that the Veteran asserted that he incurred 
"P.T.S.D. problems" in service.  This matter was referred 
to the RO for appropriate action because a claim for service 
connection for posttraumatic stress disorder had not yet been 
addressed.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the 
Board is without jurisdiction to consider issues not yet 
adjudicated by the agency of original jurisdiction).  
However, upon review of the record, it does not appear that 
any action has yet been taken on this matter.  Therefore, the 
Board again refers this matter to the RO for appropriate 
action.  



FINDINGS OF FACT

1.  The RO's September 1990 decision denying the Veteran's 
claim of service connection for a nervous condition was not 
appealed, and is therefore final.  

2.  Evidence received since the September 1990 final decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a nervous condition and 
raises a reasonable possibility of substantiating the claim.

3.  The Veteran's depression and borderline personality 
disorder did not manifest during, or as a result of, the 
Veteran's military service, and these conditions were not 
permanently aggravated by active service.  

4.  The Veteran does not have a current diagnosis of an 
anxiety or panic disorder, a nervous condition, or a 
dissociative identity disorder.


CONCLUSIONS OF LAW

1.  The September 1990 rating decision denying service 
connection for a nervous condition is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302 (2008).

2.  New and material evidence having been received, the 
Veteran's claim of entitlement to service connection for a 
nervous condition is reopened.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2008).  

3.  The criteria for entitlement to a psychiatric disorder, 
to include depression, an anxiety or panic disorder, a 
nervous condition, and a dissociative identity disorder, have 
not been met.  38 U.S.C.A. §§ 1131, 1153, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify 

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Regarding the Veteran's claim of entitlement to service 
connection for a psychiatric disability, the duty to notify 
was satisfied by way of letters sent to the Veteran in March 
2003, July 2003, December 2003 and October 2006 that fully 
addressed all notice elements.  The March 2003 and July 2003 
letters were also sent prior to the initial RO decision in 
this matter.  The letters informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Even though the 
Veteran was not provided with the Dingess requirements 
(specifically, how disability ratings and effective dates are 
assigned) until after the initial adjudication of that claim 
in the October 2006 letter, the claim was subsequently 
readjudicated, no prejudice has been alleged, and none is 
apparent from the record.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  In any event, 
because the claim is being denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the Veteran.  
See Dingess/Hartman, 19 Vet. App. at 484. 

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
Veteran with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
February 2008 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied, satisfying the notice requirements of 
Kent v. Nicholson.  20 Vet. App. 1 (2006).  However, since 
the Board is reopening this claim, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in August 1990 and March 2009, and VA has 
obtained these records as well as the records of the 
Veteran's outpatient treatment with VA.  VA has also obtained 
copies of the Veteran's private medical records and his 
Social Security Administration (SSA) records and incorporated 
this evidence into the record.  Significantly, neither the 
Veteran nor his representative has identified any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Therefore, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


New and Material Evidence - Nervous Condition

Relevant Laws and Regulations

In September 2003, the RO declined to reopen the claim of 
service connection for a nervous condition.  As previously 
discussed, irrespective of the RO's actions, the Board must 
decide whether the Veteran has submitted new and material 
evidence to reopen the claim of service connection for a low 
back disorder.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

Facts and Analysis

The Veteran was denied service connection for a nervous 
condition in a September 1990 rating decision.  The RO denied 
the Veteran's claim because the evidence did not show that 
the Veteran developed a chronic nervous condition in service, 
or, that he developed a psychosis to a degree of 10 percent 
or more within one year of separation.  The RO noted that 
there was no evidence of a nervous condition until July 1990.  
Therefore, for the evidence to be material in this case, it 
must address this unestablished fact.  

Having reviewed all of the evidence of record, the Board 
finds that new and material evidence has been received in 
this case.  Since the prior denial of the Veteran's claim, VA 
has received numerous records of hospitalization and 
treatment prior to July 1990.  Of particular significance is 
a May 1988 Social Work Services Admission Note.  According to 
this note, the Veteran's psychiatric history began at the age 
of 22.  The Veteran's DD-214 lists his date of birth as 
February 20, 1961.  If the Veteran's psychiatric history did 
in fact began at age 22, then this would mean that the 
Veteran's psychiatric history began sometime in 1983.  The 
Veteran was on active duty until May 1983.  
	
The Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  Furthermore, for the purpose of 
establishing whether new and material evidence has been 
received, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Therefore, without offering an opinion as to the weight to be 
provided to this statement, it is presumed credible and it 
does suggest that a nervous condition could have manifested 
during the Veteran's military service, or within one year of 
his separation from service.  This qualifies as new and 
material evidence and the Veteran's claim of entitlement to 
service connection for a nervous condition is reopened.  

Service Connection for Psychiatric Disorders

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as psychoses, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2008).  

For purposes of basic entitlement to service-connection, 38 
U.S.C.A. § 1111 provides that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  

For service connection claims involving a preexisting injury 
or disease, 38 U.S.C.A. § 1153 provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  

If a preexisting disability is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disability, but the veteran may bring a claim for 
aggravation of that disability.  In that case, § 1153 applies 
and the burden falls on the veteran to establish aggravation.  
See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

38 U.S.C.A. § 1153 requires some increase in the severity of 
the preexisting condition causally related to military 
service.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  Independent medical evidence is needed to support a 
finding that the preexisting disorder increased in severity 
in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  In 
cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree existing at the time of entrance into the active 
service.  38 C.F.R. § 4.22.  

Finally, 38 C.F.R. § 3.303(c) automatically excludes certain 
disorders from service connection.  Thus, congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
"diseases or injuries" within the meaning of applicable 
legislation.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis

The Veteran contends that he is entitled to service 
connection for a psychiatric disorder.  Specifically, the 
Veteran has claimed entitlement to service connection for a 
nervous condition, depression, an anxiety or panic disorder, 
and a dissociative identity disorder.  However, as discussed 
below, the preponderance of the evidence of record 
demonstrates that the Veteran is not entitled to service 
connection for a psychiatric disorder.  

The Veteran's service treatment records do not demonstrate 
that the Veteran acquired a new psychiatric disorder, or that 
a previously existing disorder was aggravated, during his 
military service.  According to the Veteran's May 1980 
enlistment examination, the Veteran's psychiatric condition 
was normal, and the Veteran denied a history of depression or 
nervous trouble of any sort.  The only diagnosis of record 
similar to a psychiatric disorder is from March 1983, where a 
diagnosis of adjustment disorder with borderline personality 
was assigned.  It was noted that the Veteran was not 
suicidal, but that he had cut himself on the chest.  The 
Veteran reported falling down a flight of stairs and landing 
on a beer bottle that broke when he dropped it.  An emergency 
note from this time suspected alcohol abuse and an attempted 
suicide.  Specifically, the Veteran sustained a head injury 
in a motor vehicle accident when he struck a pole.  Despite 
these episodes, the Veteran's psychiatric condition was noted 
to be normal during the Veteran's May 1983 separation 
examination.  The Veteran also denied a history of depression 
or nervous trouble of any sort.  

The first evidence of record of post-service treatment is a 
VA hospital summary from May 1986.  According to this note, 
the Veteran was admitted for detoxification from May 1986 to 
June 1986.  The record demonstrates that the Veteran was 
readmitted for detoxification in June 1986 to July 1986.  
Diagnoses of continuous alcohol dependence, alcohol 
withdrawal and alcohol intoxication were assigned at this 
time.  The Veteran was again admitted for detoxification from 
November 1986 to December 1986, and the same diagnoses were 
again assigned.  The Veteran was admitted for detoxification 
in January 1987 as well, and it was specifically noted that 
the Veteran exhibited no psychotic or depressive symptoms at 
this time.  

In June 1987, the Veteran underwent a psychological 
evaluation with VA, where a Minnesota Multiphasic Personality 
Inventory (MMPI) was performed.  The Veteran was noted to 
have high energy with unexplained periods of euphoria.  He 
also described feelings of being "down in the dumps" for no 
apparent reason as well.  The Veteran was found to have 
problems with impulse control and maturity.  It was noted 
that the remainder of the evaluation was within normal 
limits, but that this analysis should not be considered 
diagnostic as the evidence suggested that the Veteran was 
experiencing some personal dissatisfaction with his life at 
the time of testing.  It was recommended that the Veteran 
completely abstain from alcohol and that he learn to express 
himself assertively.  

The first evidence of a psychiatric disorder is from a July 
1987 VA outpatient treatment note.  The Veteran was diagnosed 
with dysthymic disorder in addition to alcohol dependency.  
Another treatment record from July 1987 also assigned a 
diagnosis of antisocial personality disorder.  The Veteran 
reported being depressed at this time, and having a history 
of alcohol use dating back to the age of 12 or 13.  He noted 
being overweight as a child, and as a result, he reportedly 
vomited at least once a week at this time.  

Subsequent treatment records demonstrate that the Veteran 
continued to receive treatment for alcohol abuse and threats 
of suicide.  In August 1987, the Veteran was treated at 
Lincoln General Hospital for suicidal threats.  However, the 
physician noted that the Veteran was likely looking for a 
place to stay rather than actually being suicidal.  However, 
a March 1988 private hospitalization note indicates that the 
Veteran did attempt suicide by taking a mixture of 
benzodiazepine and alcohol.  A diagnosis of probable 
personality disorder, rule out depression, was assigned at 
this time.  Additional private and VA treatment records for 
the remainder of the 1980s reflect further substance abuse 
treatment, as well as additional diagnoses of depression, 
anxiety and anti-social personality disorder.  A February 
1988 treatment record also noted a need to rule out bipolar 
disorder.  However, a March 1988 treatment note after the 
Veteran took an overdose of medication concluded that his 
problems were primarily personality related and that he was 
not psychotic or neurotic.  Therefore, the proper diagnosis 
was not clear as of this time.  

The Veteran was afforded a VA examination in August 1990 for 
his claim of entitlement to service connection for a nervous 
condition.  Upon examination, the Veteran was diagnosed with 
alcohol dependence and generalized anxiety disorder.  The 
examiner noted that there may also be some personality trait 
problems present, such as the Veteran being avoidant and 
paranoid.  However, the examiner indicated that it was too 
early in the Veteran's attempt at sobriety to make such a 
determination.  

More recent VA outpatient treatment records starting in March 
2003 reflect that the Veteran continues to seek treatment for 
substance abuse and psychiatric conditions.  An April 2004 
treatment record notes that the Veteran was experiencing 
visual hallucinations.  A diagnosis of depression not 
otherwise specified was assigned at this time.  The Veteran 
was also diagnosed with alcohol dependence, but it was noted 
that the Veteran had 16 months of sobriety at this time.  
Therefore, the evidence of record clearly demonstrates that 
the Veteran has a current diagnosis of a psychiatric 
disorder.  

The Veteran was afforded a VA psychiatric examination in 
March 2009 to clarify his current diagnosis and to provide an 
etiological opinion.  During the examination, the Veteran 
reported that he started psychotherapy somewhere in Lincoln, 
Nebraska at the age of 15.  The Veteran also reported that he 
began using alcohol at a very young age and that he would try 
most available street drugs.  The Veteran also described 
having bulimia nervosa.  He reported that he would eat and 
then vomit on a near daily basis prior to his enlistment with 
the military.  

Upon examination, the Veteran was assigned an Axis I 
diagnosis of depressive disorder not otherwise specified.  
The Veteran was also assigned an Axis II diagnosis of 
borderline personality disorder with schizotypal features.  
The examiner noted that his schizotype features were 
associated with a very obscure thought process that made it 
difficult for the Veteran to get his point across.  
Throughout the opinion, the examiner noted that the Veteran 
had been diagnosed with many different conditions in the 
past, including depression, alcoholism, bipolar disorder, 
anxiety, an antisocial personality disorder, a nervous 
condition, and dysthymia.  

The examiner concluded that a diagnosis of a personality 
disorder was appropriate, based upon the Veteran's pattern of 
instability of relationships, self-image, and affects with 
marked impulsivity that started in early adulthood.  The 
examiner noted that the Veteran's impulsive behavior was 
manifested by binge eating and substance abuse.  It was also 
noted that the Veteran had a history of recurrent suicidal 
threats, gestures, and episodes of self-mutilation.  The 
examiner also described the Veteran as having affective 
instability due to marked reactivity of mood.  This was noted 
to be consistent with the Veteran's history of anxiousness, 
bouts of depressive like symptoms, panic like symptoms, 
irritability, euphoria, and "etc."  The examiner further 
opined that the Veteran suffered from inappropriate intense 
anger with difficulty in controlling this anger.  The 
examiner also concluded that the Veteran did not suffer from 
dissociative identity disorder.  The examiner based this 
opinion on the fact that dissociative identity disorder is a 
very rare phenomenon for which the Veteran did not meet the 
criteria.  

The examiner concluded that the Veteran's transient stress 
related paranoid ideation (or dissociative symptomatology) 
was really subsumed under the diagnosis of borderline 
personality disorder.  The examiner also concluded that the 
above symptomatology was sufficient for a full diagnosis of 
borderline personality disorder.  However, the examiner 
concluded that this disorder did not have its onset during 
military service.  Rather, the examiner concluded that the 
Veteran's personality disorder had its onset during the 
Veteran's early childhood and adolescence.  The examiner 
opined that the likely etiological factors were abuse by the 
Veteran's father, sexual abuse from a babysitter, and his 
perception of being scorned for his mother's infidelity.  
Furthermore, the examiner noted that the Veteran himself 
reported symptoms of binge eating and purging, difficulty in 
interpersonal relationships, and acute paranoia prior to 
service.  The examiner concluded that the Veteran's 
personality disorder was not brought about by the Veteran's 
active duty.  

The examiner also concluded that the Veteran's depression was 
not caused by, or aggravated by, active military service.  
The examiner noted that there was only a brief mention of 
adjustment issues during active duty.  The examiner was of 
the opinion that the Veteran more likely than not exhibited 
depression prior to service that continued into service.  The 
examiner based this conclusion in part on the fact that the 
Veteran reported a history of mental treatment prior to 
active duty.  Also, the examiner felt that the symptoms 
described by the Veteran from prior to enlistment were 
consistent with depression.  However, the examiner was of the 
opinion that the Veteran's depression was not permanently 
aggravated as a result of military service.  The examiner 
explained that the Veteran's depression continued in a 
natural progression.  There was no diagnosis of depression 
until about four years after service.  The examiner explained 
that this suggested that there was not permanent aggravation 
of a preexisting depressive disorder because there would 
otherwise have been evidence of substantial intervention 
during military service and within one year of separation 
from active service.  

Finally, the examiner concluded that the Veteran did not have 
an acquired panic disorder, adjustment disorder, other 
anxious spectrum disorder, or a dissociative identity 
disorder.  The examiner noted reviewing the entire claims 
file in addition to his examination, and the conclusion was 
that the Veteran only suffered from depression and borderline 
personality disorder that were not caused by or aggravated by 
the Veteran's military service.  

Based on the above evidence, the Board finds that the Veteran 
is not entitled to service connection for an acquired 
psychiatric disorder, to include depression, an anxiety or 
panic disorder, a dissociative identity disorder, or a 
nervous condition.  The evidence clearly demonstrates that 
the Veteran suffered from psychiatric problems prior to his 
enlistment with the military.  The Veteran reported being in 
therapy, suffering from bulimia, and having substance abuse 
problems prior to his enlistment with the military.  
Therefore, for service connection to be granted, the evidence 
would have to establish that the Veteran's preexisting 
conditions were aggravated by military service, or, that 
additional psychiatric conditions arose as a result of the 
Veteran's military service.  

However, the March 2009 VA examiner concluded that the 
Veteran suffered from preexisting disorders of depression and 
borderline personality disorder that did not arise during 
military service and that were not aggravated by his military 
service.  The examiner also indicated that the Veteran did 
not suffer from any other psychiatric disabilities at this 
time, demonstrating that no additional psychiatric conditions 
arose as a result of the Veteran's military service.  

The March 2009 VA examiner also concluded that the Veteran 
did not suffer from an anxiety or panic disorder, a 
dissociative identity disorder, or a nervous condition.  The 
examiner indicated that a diagnosis of dissociative identity 
disorder was inappropriate in this case, and that the 
Veteran's symptoms were better characterized as a borderline 
personality disorder.  The examiner also indicated that the 
Veteran did not have an acquired panic disorder, adjustment 
disorder, or other anxious spectrum disorder.  While this 
examination was not specifically for the Veteran's claim of a 
nervous disorder, the finding that the Veteran had no other 
anxious spectrum disorder demonstrates that a nervous 
condition was not present.  Furthermore, the examiner noted 
that the Veteran was diagnosed with a nervous condition in 
the past, but concluded that the only appropriate diagnoses 
were depression and borderline personality disorder.  

Additionally, regarding the Veteran's claim of entitlement to 
service connection for a personality disorder, 38 C.F.R. § 
3.303(c) automatically excludes certain disorders from 
service connection.  This includes personality disorders and 
mental deficiency, since these are not "diseases or 
injuries" within the meaning of applicable legislation.  
Therefore, in addition to the negative nexus opinion provided 
by the VA examiner of March 2009, service connection is not 
permitted for the Veteran's personality disorder by VA 
regulation.  

The Board recognizes that a May 1988 Social Work Services 
Admission Note indicates that the Veteran's psychiatric 
history began at the age of 22.  As discussed in the previous 
section, the Veteran's DD-214 lists his date of birth as 
February 20, 1961, which would mean that the Veteran's 
psychiatric history began sometime in 1983.  However, the 
Board does not find this notation to be credible.  While the 
credibility of evidence is presumed for the purposes of 
determining whether new and material evidence has been 
submitted, this is not the case for determining whether the 
Veteran is entitled to service connection. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  There is no 
evidentiary basis in the record to support the assertion that 
the Veteran's psychiatric conditions arose in 1983.  
Furthermore, the Veteran has repeatedly described symptoms 
and treatment prior to his enlistment with the military, and 
the March 2009 VA examiner concluded that the Veteran's 
psychiatric disorders arose prior to enlistment.  

Finally, the Board recognizes that the Veteran believes that 
his psychiatric conditions are related to his military 
service.  The Veteran's brother also reported to VA in a 
November 2003 letter that his brother was the same as 
everyone else prior to his enlistment into the military, but 
not after his separation.  However, as laypersons, the 
Veteran and his brother are not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  Therefore, the lay opinions 
regarding the etiological onset of the Veteran's psychiatric 
disorders are of no probative value in this case.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for an acquired psychiatric disorder, 
to include depression, an anxiety or panic disorder, a 
dissociative identity disorder, and a nervous condition must 
be denied.


ORDER

New and material evidence having been received, the Veteran's 
claim of service connection for a nervous condition is 
reopened.  

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression, an anxiety or panic 
disorder, a dissociative identity disorder, or a nervous 
condition, is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


